 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   G.R. By and Through His Guardians Ad                      Case No.: 3:19-cv-0132-AJB-MSB
     Litem DARCY MIRAMONTES and
12
     CHRISTOPHER ROBERTS,                                      ORDER GRANTING DEFENDANT’S
13                                            Plaintiff,       MOTION TO SUPPLEMENT
                                                               (Doc. No. 22)
14   v.
15   Del Mar Union School District,
16                                   Defendants.
17
18         Before the Court is Defendant Del Mar Union School District’s motion to
19   supplement the administrative record. (Doc. No. 22.) For the reasons stated herein, the
20   Court GRANTS the motion.
21                                       I.       BACKGROUND
22         Plaintiff seeks review of an administrative hearing in which his claim regarding
23   reimbursement of costs spent seeking private placement at a residential treatment center
24   was denied.
25                                 II.         LEGAL STANDARDS
26         In evaluating a complaint under the IDEA, the district court “shall receive the record
27   of the [state] administrative proceedings, shall hear additional evidence at the request of a
28   party, and, basing its decision on the preponderance of the evidence, shall grant such relief
                                                           1

                                                                                   3:19-cv-0132-AJB-MSB
 1   as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). The Ninth Circuit has
 2   interpreted this as calling for de novo review. Union Sch. Dist. v. Smith, 15 F.3d 1519,
 3   1524 (9th Cir. 1994), cert. denied, 513 U.S. 965 (1994). However, it has cautioned that this
 4   court must give deference to the state hearing officer’s findings, particularly when they are
 5   thorough and careful. Id. This court also “must give ‘due weight’ to judgments of education
 6   policy when [we] review state hearings. . . . [C]ourts should not substitute their own notions
 7   of sound educational policy for those of the school authorities which they review.” Seattle
 8   Sch. Dist., No. 1 v. B.S ., 82 F.3d 1493, 1499 (9th Cir. 1996) (citing Union Sch. Dist., 15
 9   F.3d at 1524 (quotations omitted)). In San Diego v. California Special Educ. Hearing
10   Office, the Ninth Circuit stated:
11         [T]he court in recognition of the expertise of the administrative agency, must
           consider the findings carefully and endeavor to respond to the Hearing
12
           Officer's resolution of each material issue. After such consideration, the court
13         is free to accept or reject the findings in part or in whole. . . . Despite their
           discretion to reject the administrative findings after carefully considering
14
           them, however, courts are not permitted simply to ignore the administrative
15         findings . . . . At bottom, the court itself is free to determine independently
           how much weight to give the administrative findings in light of the
16
           enumerated factors.
17
     93 F.3d 1458, 1466 (9th Cir.1996) (internal citations and quotation marks omitted).
18
           Grounds for introducing additional evidence could include “gaps in the
19
     administrative transcript owing to mechanical failure, unavailability of a witness, an
20
     improper exclusion of evidence by the administrative agency, and evidence concerning
21
     relevant events occurring subsequent to the administrative hearing.” Id. Under Ninth
22
     Circuit precedent, “evidence that is non-cumulative, relevant, and otherwise admissible
23
     constitutes ‘additional evidence’ that the district court ‘shall’ consider pursuant to 20
24
     U.S.C. § 1415(i)(2)(C)(ii). E.M. ex rel. E.M. v. Pajaro Valley Unified Sch. Dist. Office of
25
     Admin. Hearings, 652 F.3d 999, 1005 (9th Cir. 2011).
26
                                         III.   DISCUSSION
27
           Defendant wishes to include video evidence of “Raz Gibson, a Del Mar Union
28
                                                   2

                                                                                3:19-cv-0132-AJB-MSB
 1   School District psychologist, [who] testified on behalf of Defendant.” (Doc. No. 22-1 at
 2   3.) These two short videos include testimony regarding “the 10 days she spent at Sandhill
 3   with Plaintiff, Plaintiff’s needs, Plaintiff’s behaviors, and her belief that Plaintiff’s needs—
 4   including his behavior-related needs—could be appropriately addressed in a less restrictive
 5   setting than a [residential treatment center].” (Id.) At the underlying hearing, Plaintiff’s
 6   counsel objected to the video’s admissions arguing they were irrelevant, incomplete, and
 7   cumulative. The ALJ ultimately sustained the objection.
 8         Defendant now argues the evidence is relevant because the videos are “part of an
 9   assessment which was at issue in the underlying due process hearing.” (Doc. No. 22-1 at
10   5.) Defendant also argues the videos are not cumulative in nature because it is a different
11   form of evidence and “provides additional details not included in Ms. Gibson’s personal
12   notes and Sandhill’s related incident report.” (Id. at 5–6.) Defendant finally argues that
13   Plaintiff will suffer no prejudice if the exhibits are admitted, while Defendant will. (Id. at
14   6–7.) Defendant claims the videos are short in nature, that Plaintiff is already aware of
15   them, that Plaintiff has already cross-examined the witness in the videos, and the transcript
16   of such is already in the record so the Court can analyze everything for itself. (Id. at 7.)
17         Plaintiff argues the ALJ “properly excluded” the evidence “because the videos are
18   cumulative in nature.” (Doc. No. 24 at 5.) Plaintiff’s other complaints with the evidence
19   are that the video failed to capture enough information to have probative value because it
20   “does not capture the entire lead-up to the hold, the duration of the hold, or the events after
21   the hold. D-106 shows only two minutes of a 45-minute incident.” (Id.)
22         Weighing these arguments against the legal standards, the Court finds that
23   supplementing the record with the video evidence is appropriate. However, the Court also
24   caveats that by reminding the parties the Court will give appropriate deference to the ALJ’s
25   findings regarding the video’s cumulative effects and potential for prejudice. But if the
26   Court is to conduct essentially a de novo review, the Court finds having all the evidence
27   the ALJ had in front of it is beneficial to the parties and the Court’s analysis. Further, the
28   Court cannot determine whether the ALJ improperly excluded the evidence without being
                                                    3

                                                                                  3:19-cv-0132-AJB-MSB
 1   able to consider it. Of course, the Court will give the parties an opportunity to make similar
 2   arguments here at the appropriate time.
 3                                     IV.     CONCLUSION
 4         For the reasons stated herein, the Court GRANTS Defendant’s motion to
 5   supplement the record. (Doc. No. 22.)
 6         IT IS SO ORDERED.
 7   Dated: August 14, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4

                                                                                3:19-cv-0132-AJB-MSB
